DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4, 6, 10-12, 16 and 17 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (Pub. No.: US 2016/0161435 hereinafter mentioned “Fujimoto”, which was submitted via IDS).
	
As per claim 1, Fujimoto discloses: 
A composite sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a temperature sensor (Figs. 1-3, see the temperature sensing part of the temperature and humidity sensor 1. Also see [0038]) that includes a temperature sensitive member (Figs. 1-2, see the spiral wiring 7. Also see [0055]) having a resistivity that changes in accordance with a temperature (Fig. 8 and [0055] and [0041]) and a humidity sensor (Figs. 1-3, see the humidity sensing prat of the temperature and humidity sensor 1. Also see [0038]) that includes a moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) having a capacitance or a resistivity that changes in accordance with a humidity (Fig. 3, see the variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]);
a first terminal (Figs. 1-3, see the node-pad PA. Also see [0038] and [0048]-[0049]) configured for both the temperature sensor and the humidity sensor (Figs. 1-3, see the temperature and humidity sensor 1. Also see [0038]);
a second terminal (Figs. 1-3, see the node-pad PC. Also see [0038] and [0048]-[0049]) disposed and configured to measure an electrical characteristic (Fig. 8 and [0055] and [0041]) of the temperature-sensitive member (Figs. 1-2, see the spiral wiring 7. Also see [0055]) with the first terminal (Figs. 1-3, see the node-pad PA. Also see [0038] and [0048]-[0049]); and
a third terminal (Figs. 1-3, see the node-pad PB. Also see [0038] and [0048]-[0049]) disposed and configured to measure an electrical characteristic (Fig. 3, see variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]) of the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) with the first terminal (Figs 1-3, see the node-pad PA. Also see [0038] and [0048]--[0049]).

As per claim 2, Fujimoto discloses the composite sensor of claim 1 as described above.
Fujimoto further discloses: 
wherein the temperature-sensitive member (Fig. 1, see the spiral wiring 7. Also see [0055]) is laminated on the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0039] and [0048]).

As per claim 3, Fujimoto discloses the composite sensor of claim 2 as described above.

wherein the first terminal (Figs. 1-3, see the node-pad PA. Also see [0038] and [0048]-[0049]) is disposed on a surface along a laminating direction (Figs. 1-2, see the surface of the substrate 2. Also see [0038]) of the composite sensor (Figs. 1-3, see the temperature and humidity sensor 1. Also see [0038]).

As per claim 4, Fujimoto discloses the composite sensor of claim 1 as described above.
Fujimoto further discloses:  
wherein the composite sensor has a rectangular parallelepiped shape that includes first to fourth surfaces along a laminating direction of the composite sensor (Figs. 1, see the shape of the temperature and humidity sensor 1. Also see [0038]).

As per claim 6, Fujimoto discloses the composite sensor of claim 3 as described above.
Fujimoto further discloses:  
wherein the second terminal (Figs. 1-3, see the node-pad PC. Also see [0038] and [0048]-[0049]) is disposed on a surface orthogonal to the laminating direction (Figs. 1-2, see the surface of the substrate 2. Also see [0038]). 

As per claim 10, Fujimoto discloses the composite sensor of claim 1 as described above.
Fujimoto further discloses:  
wherein the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) comprises a composite material that includes a first material having capacitance that changes in accordance with a change in the humidity (Fig. 3, the material of the variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]), and a second material having a dielectric constant different from a dielectric constant of the first material (see [0039]. Any one of the first metal layer or second metal layer).

As per claim 11,  Fujimoto discloses the composite sensor of claim 1 as described above.

wherein the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) comprises a composite material that includes a first material having capacitance that changes in accordance with a change in the humidity (Fig. 3, the material of the variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]), and a second material that is a magnetic substance (Fig. 4, the material of the inductor L1 that generates a magnetic field when the current passes through. Also see [0049]).

As per claim 12,  Fujimoto discloses the composite sensor of claim 1 as described above.
Fujimoto further discloses:  
wherein the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) comprises a composite material that includes a first material having capacitance that changes in accordance with a change in the humidity (Fig. 3, the material of the variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]), a second material having a dielectric constant different from a dielectric constant of the first material (see [0039]. Any one of the first metal layer or second metal layer), and a third material that is a magnetic substance (Fig. 4, the material of the inductor L1 that generates a magnetic field when the current passes through. Also see [0049]). 

As per claim 16, Fujimoto discloses: 
A composite sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a main body having a rectangular parallelepiped shape (Figs. 1, see the shape of the body of the temperature and humidity sensor 1. Also see [0038]);
a temperature sensor (Figs. 1-3, see the temperature sensing part of the temperature and humidity sensor 1. Also see [0038]) integrated in the main body and including includes a temperature-sensitive member (Figs. 1-2, see the spiral wiring 7. Also see [0055]) and a humidity sensor (Figs. 1-3, see the humidity sensing prat of the temperature and humidity sensor 1. Also see [0038]) that includes a moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]);
a first terminal (Figs. 1-3, see the node-pad PA. Also see [0038] and [0048]-[0049]) coupled to both the temperature sensor and the humidity sensor (Figs. 1-3, see the temperature and humidity sensor 1. Also see [0038]);
a second terminal (Figs. 1-3, see the node-pad PC. Also see [0038] and [0048]-[0049]) configured to measure an electrical characteristic (Fig. 8 and [0055] and [0041]) of the temperature-sensitive member (Figs. 1-2, see the spiral wiring 7. Also see [0055]) with the first terminal (Figs. 1-3, see the node-pad PA. Also see [0038] and [0048]-[0049]); and
a third terminal (Figs. 1-3, see the node-pad PB. Also see [0038] and [0048]-[0049]) configured to measure an electrical characteristic (Fig. 3, see variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]) of the moisture-sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) with the first terminal (Figs 1-3, see the node-pad PA. Also see [0038] and [0048]--[0049]).

As per claim 17, Fujimoto discloses the composite sensor of claim 15 as described above.
Fujimoto further discloses: 
wherein the temperature-sensitive member (Figs. 1-2, see the spiral wiring 7. Also see [0055]) has a resistivity that changes in accordance with a temperature (Fig. 8 and [0055] and [0041]) and the moisture sensitive member (Fig. 1, see the moisture sensitive film 8. Also see [0038] and [0048]) has a capacitance or a resistivity that changes in accordance with a humidity (Fig. 3, see the variable capacitor C2 included with the moisture sensitive film 8. Also see [0048]).

Allowable Subject Matter
3. 	Claim(s) 5, 7-9, 13-15 and 18-20 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first terminal is disposed on the first surface, and the third terminal is disposed on the third surface that is a surface opposite to the first surface. 

5. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first terminal is a ground terminal,
wherein a direct current (DC) voltage source is connected between the first terminal and the second terminal, and
wherein an alternating current (AC) voltage source is connected between the first terminal and the third terminal. 

6. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a first electrode electrically connected to the first terminal and including a first internal electrode unit that has a first main surface covered with the moisture-sensitive member, and a second main surface covered with the moisture-sensitive member; and
a second electrode electrically connected to the third terminal and including a second internal electrode unit that has a third main surface covered with the moisture-sensitive member, and a fourth main surface covered with the moisture-sensitive member. 

7.	Claim(s) 9 depends and also further limits claim 8, therefore, it would also be allowable.

Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the moisture-sensitive member includes a first portion and a second portion that is disposed closer to a main surface of the moisture-sensitive member than the first portion and has a higher proportion of the first material than the first portion. 

9. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the moisture-sensitive member includes a first portion and a second portion that is disposed closer to a main surface of the moisture-sensitive member than the first portion and has a higher proportion of the first material than the first portion. 

10. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the moisture-sensitive member includes a first portion and a second portion that is disposed closer to a main surface of the moisture-sensitive member than the first portion and has a higher proportion of the first material than the first portion. 

11. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the composite sensor includes first to fourth surfaces along a laminating direction of the composite sensor, and
wherein the first terminal is disposed on the first surface, and the third terminal is disposed on the third surface that is a surface opposite to the first surface. 

	Claim(s) 19 depends and also further limits claim 18, therefore, it would also be allowable.

12. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first terminal is a ground terminal,
wherein a direct current (DC) voltage source is connected between the first terminal and the second terminal, and
wherein an alternating current (AC) voltage source is connected between the first terminal and the third terminal. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Hong (Pub. No.: US 2011/0259099) teaches “A capacitive humidity sensor, and more particularly, to a capacitive humidity sensor and a manufacturing method thereof capable of increasing reliability of the sensor by forming a dehumidification layer of a polymer material having a large surface area between a lower electrode layer and an upper electrode layer while miniaturizing the humidity sensor by forming a sensor unit on an ROIC substrate” (Abstract).
b)	VAN POPTA (Pub. No.: US 2010/0307238) teaches “A humidity sensor comprising an insulating substrate, a moisture-sensitive layer, and at least a detection electrode contacting the moisture-sensitive layer, wherein the moisture-sensitive layer is a porous, photocatalytic metal oxide” (Abstract).
c)	Atsuko Tsuchida (Patent No.: US 5,531,097) teaches “An absolute humidity meter in which a humidity sensor changes an electrical impedance thereof-exponentially with respect to the relative humidity. A z-f converting circuit (impedance to frequency) generates a pulse signal corresponding to the impedance. A time constant control differentiating circuit has an impedance of a voltage control variable impedance element changed exponentially by a control voltage, and outputs a differentiated signal obtained by differentiating the pulse signal. A waveform shaping circuit outputs a pulse signal train obtained by binary-valued the differentiated signal. An integrating circuit causes a first integrating circuit to obtain the control voltage by integrating the pulse signal train and a second integrating circuit to obtain an output voltage of a relative humidity signal by integrating the pulse signal train, and obtains an absolute humidity signal by causing at least one of these integrating circuit to control the control voltage or the output voltage with increasing temperature” (Abstract).

14.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further required substantial structural modification of the components to achieve the features of the allowable subject matter above.






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867